Case 3:18-cv-11026-MAS-DEA Document 346 Filed 04/22/21 Page 1 of 2 PageID: 3809
                                                                             CHARLES H. CHEVALIER
                                                                             Director

                                                                             Gibbons P.C.
                                                                             One Gateway Center
                                                                             Newark, New Jersey 07102-5310
                                                                             Direct: (973) 596-4611 Fax: (973) 639-6263
                                                                             cchevalier@gibbonslaw.com




                                                        April 22, 2021

 VIA ECF

 Honorable Douglas E. Arpert, U.S.M.J.
 United States District Court
 District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, New Jersey 08608

            Re:         Amgen Inc. v. Sandoz Inc., et al.,
                        Civil Action No. 18-11026 (MAS) (DEA)

 Dear Judge Arpert:

          We, along with Covington & Burling LLP and Sidley Austin LLP, represent Plaintiff
 Amgen Inc. (“Amgen”) in the above-referenced matter. We write in response to Defendants’1
 letter from yesterday requesting a formal briefing schedule and hearing date for Defendants’
 motion to strike the rebuttal expert report of Amgen’s expert Dr. Ronald A. Thisted in its entirety,
 as well as portions of the rebuttal expert report of Dr. Andrew F. Alexis that rely on Dr. Thisted’s
 report, based on what Defendants claim is a “discovery dispute.” Defendants’ request is untimely
 and is related to an evidentiary issue more appropriate for resolution as a motion in limine, which,
 as such, is due on May 4, 2021. Thus, Amgen respectfully requests that the Court decline to
 entertain Defendants’ request.

               I.      Timing

          The Pretrial Scheduling Order (ECF No. 296) directed that expert reports be served on
 November 24, 2020, rebuttal expert reports be served on February 3, 2021 (ECF No. 296 amended
 by ECF No. 321), and expert discovery would close on March 12, 2021. Yet now, despite rebuttal
 expert reports being served 78 days ago, expert discovery closing 41 days ago, and only 53 days
 to trial, Defendants request leave to file yet another motion to strike. At this stage, the parties are
 focusing on the Pretrial Order and trial. The time to address any alleged “discovery disputes”
 concerning expert reports has long past. In contrast, as Your Honor may recall, Amgen filed a
 motion to strike the rebuttal expert report of Defendant Pharmascience’s expert, Dr. Samuel
 Hwang, on February 23, 2021, which was just 20 days after Amgen received the report and well
 before the close of expert discovery. Importantly, Defendants received Dr. Thisted’s and Dr.
 Alexis’s rebuttal reports that are the subject of Defendants’ newest request on the same day that
 Amgen received Dr. Hwang’s report and, therefore, could have and should have been equally
 diligent. Defendants’ delay is undue and prejudicial and its request should be denied.


 1   See ECF No. 345, n. 1.
 Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
Case 3:18-cv-11026-MAS-DEA Document 346 Filed 04/22/21 Page 2 of 2 PageID: 3810



 Honorable Douglas E. Arpert, U.S.M.J.
 April 22, 2021
 Page 2


        Furthermore, as Your Honor is aware, two of the Defendants (Alkem and Torrent) sought
 leave to file a motion to strike, which was granted and the motion fully briefed. Now those
 Defendants, with others, seek to file another motion to strike to distract Amgen leading up to trial.
 Allowing Defendants to engage in this type of eleventh-hour gamesmanship will likely lead to the
 manufacture of further “discovery disputes” and motions to strike by Defendants. In short,
 Defendants’ request should be denied as untimely because expert discovery closed well over a
 month ago, this motion could have been raised earlier, and Amgen should not be subject to serial
 motions to strike.

          II.   A Motion In Limine Is More Appropriate

         Defendants couch the basis of their request as a “discovery dispute.” They further state in
 broad generalities that the reports are “untimely and not proper rebuttals.” First, the reports in
 question were served by the deadlines set forth in the Scheduling Order. Second, if Defendants
 think that the reports are not proper rebuttals, then that is an evidentiary issue more appropriate for
 a motion in limine. Indeed, Defendants listed on their “Contemplated Motions” portion of the draft
 Pre-Trial Order a motion in limine to preclude Dr. Thisted from testifying. Defendants should not
 be allowed to use an alleged “discovery dispute” to file two separate motions seeking to preclude
 Amgen from presenting certain evidence and testimony at trial. Such duplicative motion practice
 places an unnecessary burden on this Court and is a waste of the Court’s time and resources.

         For the reasons stated above, Amgen respectfully requests that the Court decline to
 entertain Defendants’ request to brief this issue. Should the Court wish to discuss this matter
 further, we will make ourselves available at the Court’s convenience.

                                                 Respectfully submitted,

                                                 s/ Charles H. Chevalier ____
                                                   Charles H. Chevalier

 cc: all counsel of record (via ECF and email)
